Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles M. Cassell, III, appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cassell v. Jagust, No. 5:06-ct-03025-BO, 2008 WL 3068632 (E.D.N.C. Aug. 5, 2008). We deny the motions for appointment of counsel, to show cause and compel officials to supply materials, for injunctive relief, for *665reconsideration, and for access to this and other courts. The motion “in the forma pauperis” is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.